The fines in question were imposed in accordance with the statute which provides that "police courts may render final judgment and sentence in any criminal case where the fine does not exceed two hundred dollars, . . . if the accused pleads guilty or nolo contendere." P.S., c. 248, s. 8. The authority of a police court to render final judgment and impose a fine under such circumstances is confirmed by the opinion in Philpot v. State,65 N.H. 250, which holds that a respondent has no right of appeal from such a judgment. See, also, State v. Williams, 68 N.H. 449, 451.
The holding in State v. Jackson, 69 N.H. 511, that a police court has not authority under the constitution to "hear and determine any prosecution or action of a criminal nature" where the punishment is a fine exceeding ten dollars (P.S., c. 248, ss. 3, 7), is not applicable to the present case. Here the respondent by his pleas confessed his guilt, and the justice's duty did not require him to "hear and determine" the merits of the case. The fines having been paid by the intestate for confessed violations of the law, in accordance with the judgment of the court, under the provisions of a valid statute, this action cannot be maintained.
Exception overruled.
PARSONS, J., did not sit: the others concurred.